IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00384-CR

TARIUS MANUERE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                          From the County Court at Law
                             Navarro County, Texas
                             Trial Court No. C34890


                           ABATEMENT ORDER


      Appellant’s brief was originally due on or before May 7, 2014. Appellant’s

counsel requested an extension of time to prepare and file appellant’s brief, and the

Court granted an extension until July 7, 2014.       Subsequently, Appellant’s counsel

requested a second extension of time to prepare and file appellant’s brief, and the Court

granted an extension until August 6, 2014. The Court’s letter order stated, “Any further

motions requesting an extension of time to file a brief will be disfavored and will rarely

be granted.” Appellant’s counsel then requested a third extension of time to prepare

and file appellant’s brief, and the Court granted an extension until September 5, 2014.
The Court’s letter order stated, “Absent extraordinary circumstances, no further

motions for extension of time to file the appellant’s brief will be entertained.”

       The Court then received from Appellant’s counsel a motion for a fourth extension

of time to prepare and file appellant’s brief.           It did not set forth extraordinary

circumstances, and to grant the requested extension would have given appellant’s

counsel 182 days to accomplish that which the Rules allocate only 30 days. See TEX. R.

APP. P. 38.6. Appellant’s motion for a fourth extension of time to file brief was therefore

denied, and the appellant’s brief was ordered to be filed by October 1, 2014. The

Court’s letter order stated, “The failure of the Court to timely receive appellant’s brief

will result in the Court abating the appeal and ordering the trial court to immediately

conduct a hearing under Rules of Appellate Procedure 38.8(b)(2) & (3).”

       The Court has now received from Appellant’s counsel another motion for an

extension of time to prepare and file appellant’s brief.         The motion requests until

October 8, 2014 to finish the appellant’s brief. To date, appellant’s brief has still not

been filed. Accordingly, we deny the motion for extension of time to file appellant’s

brief and abate this appeal to the trial court to conduct any necessary hearings within 21

days of the date of this order in accordance with Texas Rule of Appellate Procedure

38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 35 days of the date of this Order. See id.



                                                       PER CURIAM


Manuere v. State                                                                     Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Cause abated
Order issued and filed October 16, 2014
Do not publish




Manuere v. State                          Page 3